Citation Nr: 9911229	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1977.  The veteran also had a period of active duty for 
training in June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the Winston-
Salem, North Carolina regional office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a heart disorder and a liver disorder.  Thereafter, in a 
September 1997 decision, the Board denied the claim of 
service connection for a liver disorder and remanded the 
issue of service connection for a heart disorder for further 
evidentiary development.


FINDING OF FACT

The veteran's heart disorder is not attributable to his 
period of active military service or active duty for 
training.


CONCLUSION OF LAW

The veteran does not have a heart disorder that is the result 
of disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(22), 101(24), 1101, 1110, 1112, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a heart disorder that can be 
attributed to service.  Specifically, he contends that a 
diagnoses of cardiomyopathy of uncertain etiology and 
congestive heart failure, as well as poor left ventricular 
function, can be traced to a June 1985 parachuting accident 
that occurred while he was on active duty for training 
(ACDTRA).  He asserts that he experienced a serious blow to 
his chest after he was blown off course and landed chest 
first on a runway.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service or while on ACDTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1998).

Initially, the Board notes that the veteran's service medical 
records for his period of active duty service contain no 
complaints, diagnoses, or treatment for either chest trauma 
or a heart disorder, except for a March 1974 chronological 
record of medical care that shows the veteran had chest pain 
in connection with a head cold.  Similarly, VA examinations, 
dated in February 1977 and December 1979, as well as VA 
treatment records, dated from April 1979 to October 1979, 
contain no complaints, diagnoses, or treatment for either 
chest trauma or a heart disorder.  (A February 1977 VA 
examiner's opinion was to the effect that the veteran's 
cardiovascular system was normal.)

Reserve component records show that the veteran was ordered 
to ACDTRA at Fort Bragg on June 17, 1985.  On June 17, he was 
listed as one of several people that parachuted from a 
helicopter, and a June 20, 1985, sick call slip shows that 
the veteran reported that he had had decreased back pain.  
Records also show that, in November 1986, the veteran was 
transferred to the retired reserves because of a heart 
disorder.  (Interestingly, in an August 1986 letter the 
veteran claimed that he should not be retired because he 
neither had heart abnormalities nor took heart medication.  
The veteran also filed several letters from Donald L. Lendle, 
M.D., some dated in April 1986 and some undated, and Davidson 
H. Givens, M.D., dated in July 1986.  Dr. Lendle reported 
that the veteran had developed a cardiomyopathy of uncertain 
etiology manifested by congestive heart failure.  In an 
undated letter, Dr. Lendle also reported that the veteran 
showed improvement, his cardiomyopathy was asymptomatic, his 
echocardiogram (EKG) showed improvement, and he was not on 
medication.  It was noted that, while the exact diagnosis of 
his condition was uncertain, it was believed to be an 
immunological based disease.  Dr. Givens reported that the 
veteran's EKG showed marked improvement in his heart 
function.  However, his heart was still slightly enlarged.)

The veteran also filed in support of his claim an undated 
newspaper article that reported that 12 Fort Bragg 
paratroopers were injured and/or killed due to adverse 
weather conditions during a parachute jump.  Additionally, 
the veteran filed with the RO climate data for North Carolina 
in June 1985 showing that the temperature at Pope Air Force 
Base on June 17, 1985, was 92 degrees.

Next, the veteran caused to be filed with the RO medical 
opinions from Dr. Givens (May 1996 and October 1997) and Dr. 
Lendle (May 1998).  The first opinion from Dr. Givens, dated 
in May 1996, stated: 

[the veteran] is a patient who I have 
followed since 1985.  He presented at 
that time with a cardiomyopathy.  The 
etiology of his cardiomyopathy has never 
been defined.  However, [the veteran] did 
experience a serious blow to his chest 
while parachuting.  He apparently was 
blown off course and landed on a hard 
runway bruising his upper chest.  It is 
certainly conceivable that this injury to 
his chest resulted in cardiac contusion 
which subsequently led to his poor left 
ventricular function.  (Emphasis added).

Thereafter, in October 1997 Dr. Givens stated:

[a]s noted in my letter written over one 
year ago, [the veteran] reported to me 
that he experienced a serious blow to his 
chest while parachuting.  If this blow 
was sufficiently severe, it could cause a 
cardiac contusion damaging a portion of 
the heart such as would occur in an 
automobile accident.  If this area of 
damage were sufficiently large, it could 
result in reduced left ventricular 
function.  This is the only way I could 
relate the two events.  (Emphasis added).

Dr. Lendle offered a similar opinion.  In May 1998 he wrote:

[the veteran] is a patient of mine, 
followed for cardiac problems.  He 
relates that on or about June1985 he was 
a member of the Armed Services Reserves, 
was engaged in a Reserve exercise, he was 
feeling fit, was able to participate in 
all physical activities of the Reserve 
group, and was experiencing no signs of 
illness.  Part of the Reserve activities 
involved parachute jumping, which he 
participated in.  On one jump he was 
blown off course, high winds caused an 
extremely difficult landing, and he 
landed flat on his left chest.  He was 
stunned, unable to get up.  The 
paramedics came to his rescue and he was 
brought to the hospital, and ultimately 
transferred to Forsyth Memorial Hospital.  
It was at that time that the first 
diagnosis of cardiac problem was reached.  
He was attended to by Dr. David Givens, a 
local cardiologist.  Over the years, he 
has continued to have cardiac problems, 
particularly with rhythm disturbance.  
The heart function has improved with 
medications.

Reviewing his history, it is my 
impression that it is a good possibility 
that the trauma from the parachute 
accident was the causative factor in his 
heart ailment and persistent problems, 
given the fact that he was asymptomatic 
from a cardiac standpoint prior to this 
event.  

I would support his appeal for 100% VA 
disability status based on cardiac trauma 
at the time of the parachute jump.  
(Emphasis added).

(In prior letters, Dr. Lendle gave a different opinion as to 
the etiology of the veteran's heart disorder.  Specifically, 
in the undated later found in the veteran's reserve component 
records he stated that, while the exact diagnosis of his 
condition was uncertain, it was believed to be an 
immunological based disease.  Thereafter, in an April 1996 
letter he both diagnosed the veteran with autoimmune 
cardiomyopathy and recurrent cardiac arhythmias with 
implantable defibrillator in place and opined that "[t]he 
exact cause of his illnesses are completely unknown.")

The record also contains one medical opinion that indicated 
that there was no medical basis for an opinion that the 
veteran's heart disorder was attributed to his service.  In 
September 1998, a VA physician, in response to directives 
contained in the Board's September 1997 remand, opined as 
follows:

[p]atient give a [history of] traumatic 
fall by failed parachute jump in 1985.  
Presently provided records and clinical 
examination history does not provide 
basis to connect that fall to patient's 
present cardiac condition.  Etiology of 
patient's cardiac condition is uncertain.  
Last left ventricle function was low 
normal by transesophageal echocardiogram 
and by MUGA scan.  The patient's clinical 
history and clinical course over a period 
of years since 1985 does not provide a 
reasonable scientific correlation of his 
injury to his present cardiac condition.  
I do not find any good evidence to 
provide . . . [service connection] to 
patient's present cardiac condition.  
(Emphasis added).

Initially, the Board observes that nothing said in this 
September 1998 opinion contradicts Drs. Givens' and Lendle's 
opinions on the point that chest trauma can cause damage to 
the heart.  The question that needs to be resolved is whether 
such a thing in fact happened in the veteran's case.

Records dated as early as July 1985 show that the veteran had 
cardiomyopathy. Additionally, treatment records from Landon 
E. Weeks, M.D., dated from January 1986 to April 1992, show 
the veteran's history of cardiomyopathy of uncertain etiology 
and congestive heart failure (See treatment records dated in 
January 1986, December 1990, and March 1991); and treatment 
records from Forsyth Memorial Hospital, dated from January 
1986 to March 1994, which show his being diagnosed with 
cardiomyopathy in January 1986 as well as having an enlarged 
heart in January 1994.  Moreover, in July 1993 an examiner at 
Forsyth Memorial Hospital reported that the veteran's history 
included a heart disorder that was possibly due to an 
autoimmune or idiopathic problem.  However, none of these 
records included mention of a history of a parachuting 
accident causing chest trauma.

The Board notes that the record on appeal contains medical 
records obtained from the Social Security Administration 
(SSA), dated from March 1993 to June 1993, and a treatment 
record from the University of Pittsburgh, dated in September 
1993.  These records show the veteran's pre- and post-
operative care following a liver transplant.  Numerous 
observations as to the veteran's heart were made.  However, 
this evidence is not helpful in deciding the question of 
etiology.  

First, the Board finds it significant that none of the 
records that were prepared near the time of the veteran's 
alleged June 1985 parachuting accident, including the July 
1985 records from Drs. Lendle and Givens, made any mention of 
a then recently sustained chest injury.  Additionally, the 
only medical opinions provided at that time as to the 
etiology of the veteran's heart disorder were that its 
etiology was unknown, possibly viral in nature and/or 
autoimmune in nature.  See Dr. Givens July 1985 treatment 
records, Dr. Weeks January 1986 and December 1990 treatment 
record, and July 1993 record from Forsyth Memorial Hospital.  
Moreover, while Dr. Lendle, in more recent correspondence to 
VA, reported that the veteran's heart disorder may have been 
due to his alleged ACDTRA parachuting accident, older 
correspondence noted that the etiology was immunological 
based or unknown.  Furthermore, contrary to Dr. Lendle's May 
1998 letter, treatment records from Forsyth Memorial Hospital 
do not show the veteran's treatment following a parachuting 
accident.

The fact that the veteran was diagnosed with a heart disorder 
shortly after a period of ACDTRA is not a matter of serious 
debate.  However, the Board is not persuaded that the 
veteran's heart disorder (cardiomyopathy of uncertain 
etiology, congestive heart failure, and/or poor left 
ventricular function) is attributable to the alleged June 
1985 parachuting accident while on ACDTRA.  The post-remand 
VA examiner concluded in his written opinion, quoted above, 
that the veteran's "clinical history and clinical course 
over a period of years since 1985 does not provide a 
reasonable scientific correlation of his injury to his 
present cardiac condition."  (Emphasis added).  This 
examiner's opinion is supported by a full explanation of his 
conclusions, including references to specific findings 
contained in the record.  While the opinions from Drs. Lendle 
and Givens suggest a different conclusion, their final 
opinions are rather equivocal (stated only in terms of what 
is "certainly conceivable," what chest trauma "could 
cause," and that it was a "good possibility"), see, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992), and 
neither of their opinions is supported by the same sort of 
detailed analysis of clinical findings that the VA examiner 
provided.  Specifically, the VA examiner, unlike Drs. Lendle 
and Givens, cited findings contained in a 1993 cardiac work-
up done while the veteran was hospitalized for a liver 
transplant  (Specifically, the examiner reported that this 
cardiac work-up suggested a normal left ventricle size and 
normal systolic function.  Additionally, a MUGA scan showed a 
LVEF of 55%, slightly dilated left ventricle with a low 
normal ejection fraction, slightly septal, and 

apical hypokinesia suggesting possible diastolic 
dysfunction.)  Based in part on such findings, which findings 
apparently suggested something of the nature and etiology of 
the veteran's disease, the examiner concluded that records 
and clinical examination history did not provide a basis to 
connect that veteran's alleged parachute accident with his 
present cardiac condition.  Drs. Lendle and Givens, on the 
other hand, offered broad conclusions only, stated in rather 
equivocal terms, without reference to specific findings or a 
detailed analysis of the veteran's history.  Additionally, no 
regard was given to service or post-service records cited as 
dispositive by the VA examiner.  In fact, the only treatment 
records cited to by Dr. Lendle (Forsyth Memorial Hospital 
records) failed to contain any reference to a parachuting 
accident.  In light of this disparity in the kind of opinion 
presented, it is the Board's conclusion that the VA 
examiner's opinion is entitled to greater weight than the 
opinions offered by Drs. Lendle and Givens, and that the 
preponderance of the evidence is therefore against the 
veteran's claim.

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's testimony at his May 1996 personal 
hearing.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his own opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 1 
Vet. App. 466 (1991); Bostain v. West, 11 Vet.App. 124 (1998) 
(someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Accordingly, his lay 
assertions regarding medical causation do not constitute 
probative evidence that bears directly upon the issue on 
appeal.

Finally, the Board notes that, because the June 1985 ACDTRA 
was for only 12 days, the presumptions of § 3.307 are not 
helpful to the veteran in establishing service connection 
even though cardiomyopathy was shown as early as July 1985.  
38 U.S.C.A. § 1112(a)(1) (West 1991).



ORDER

Service connection for a heart disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

